—Judgment, -Supreme Court, New York County (Bonnie Wittner, J.), rendered May 1, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent determinate prison terms of 14 and 10 years, unanimously affirmed.
Defendant’s plea was knowing and voluntary. The court was not required to advise defendant of the effect of intoxication on criminal liability (Penal Law § 15.25) since defendant’s admissions at the plea allocution sufficiently established that his mental state was unaffected by intoxication when he perpetrated the robbery and fired gunshots (see, People v Paterno, 141 AD2d 771, 772, lv denied 72 NY2d 1048). Defendant’s motion to withdraw his plea was properly denied, after defendant received sufficient opportunity to be heard, since defendant’s factual allocution during the underlying plea proceeding demonstrated that his intoxication defense was not viable and that no purpose would be served by conducting further inquiry (see, People v Legault, 180 AD2d 912, lv denied 79 NY2d 1051). Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.